Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 1 of 28 PageID: 32572




  NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                        :
  MSP RECOVERY CLAIMS, SERIES, LLC,     :
  MAO-MSO RECOVERY II, LLC, SERIES      :
  PMPI, and MSPA CLAIMS 1, LLC,         :
                                        :
                      Plaintiffs,       :                    Case No. 3:18-cv-2211(BRM)(LHG)
                                        :
         v.                             :                                  OPINION
                                        :
  SANOFI-AVENTIS U.S. LLC, NOVO NORDISK :
  INC., and ELI LILLY AND COMPANY       :
                                        :
                                        :
                      Defendants.       :
                                        :

  MARTINOTTI, DISTRICT JUDGE

         Before this Court is Defendants Sanofi-Aventis U.S. LLC (“Sanofi-Aventis”), Novo

  Nordisk Inc. (“Novo Nordisk”), and Eli Lilly and Company’s (“Eli Lilly”) (collectively,

  “Defendants”) Motion to Dismiss Plaintiffs MSP Recovery Claims (“MSP Recovery”), Series,

  LLC (“Series”), MAO-MSO Recovery II, LLC, Series PMPI (“MAO-MSO”), and MSPA Claims

  1, LLC’s (“MSPA”) (collectively, “Plaintiffs”) Second Amended Complaint for failure to state a

  claim with respect to each cause of action asserted. (ECF No. 97.) Plaintiffs oppose Defendants’

  Motion to Dismiss. (ECF No. 102.) Having declined to hold oral argument pursuant to Federal

  Rule of Civil Procedure 78(b) and having reviewed the submissions filed in connection with the

  motion, for the reasons set forth below and for good cause shown, Defendants’ Motion to Dismiss

  is GRANTED IN PART and DENIED IN PART.
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 2 of 28 PageID: 32573




  I.     BACKGROUND 1

         A.      Procedural History

         On February 15, 2018, Plaintiffs filed a Complaint before this Court asserting various

  causes of action against Defendants. (ECF No. 1.) On July 18, 2018, Plaintiffs filed a First

  Amended Complaint (the “Amended Complaint”), asserting violations of 18 U.S.C. § 1962(c) of

  the Racketeer Influenced and Corrupt Organizations Act (“RICO”) against all Defendants (Count

  One), conspiracy to violate RICO pursuant to 18 U.S.C. § 1962(d) against all Defendants (Count

  Two), violations of ten state law consumer fraud statutes (Count Three) 2 against all defendants,

  against all Defendants, common law fraud against all Defendants (Count Four), and common law

  unjust enrichment against all Defendants (Count Five). (ECF No. 70.)

         On August 20, 2018, Defendants filed a Motion to Dismiss the Amended Complaint (ECF

  No. 71) asserting Plaintiffs lacked Article III standing, failed to state a RICO claim, failed to state

  claims under the various state consumer protection laws, failed to state a claim for common law

  fraud, and failed to state a claim for common law unjust enrichment. (ECF No. 71-1 at 13-41.) On

  March 29, 2019, the Court issued an Opinion granting in part and denying in part Defendants’

  Motion to Dismiss the Amended Complaint. (ECF No. 89.)



  1
    The factual and procedural backgrounds of this matter are well known to the parties and were
  previously recounted by the Court in its Opinion granting in part and denying in part Defendants’
  Motion to Dismiss the Amended Complaint. (ECF No. 89.) The Court, therefore, only includes
  the facts and procedural background relevant to this Motion.
  2
    Plaintiffs alleged violations of the Arizona Consumer Fraud Act, Delaware Consumer Fraud Act,
  Florida Deceptive and Unfair Practice Act, Illinois Consumer Fraud and Deceptive Business
  Practices Act, Minnesota Prevention of Consumer Fraud Act, Minnesota Uniform Deceptive Trade
  Practices Act, Missouri Merchandising Practices Act, the New Jersey Consumer Fraud Act, and
  the New Mexico Unfair Trade Practices Act.

                                                        2
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 3 of 28 PageID: 32574




         On April 29, 2019, Plaintiffs filed a Second Amended Complaint (the “Second Amended

  Complaint”) asserting violations of RICO against all Defendants (Count One), conspiracy to

  violate RICO pursuant to 18 U.S.C. § 1962(d) against all Defendants (Count Two), violations of

  the Alaska Unfair Trade Practices and Consumer Protections Laws, Arizona Consumer Fraud Act,

  Arkansas Deceptive Trade Practices Act, Connecticut Unfair Trade Practices Act, Delaware

  Consumer Fraud Act, Florida Deceptive and Unfair Trade Practices Act, Hawaii Unfair or

  Deceptive Acts and Practices, Idaho Consumer Protection Act, Indiana Deceptive Consumer Sales

  Act, Massachusetts Regulation of Business Practice & Consumer Protection Act, Michigan

  Consumer Protection Act, Minnesota Private Attorney General Statute & Consumer Fraud Act,

  Minnesota Uniform Deceptive Trade Practices Act, Nebraska Consumer Protection Act, Nevada

  Deceptive Trade Practices Act, New Hampshire Consumer Protection Act, New Mexico Unfair

  Trade Practices Act, New York General Business Law, North Dakota Consumer Fraud Act, Ohio

  Deceptive Trade Practices Act, Pennsylvania Unfair Trade Practices and Consumer Protection

  Law, South Carolina Unfair Trade Practices Act, South Dakota Deceptive Trade Practices and

  Consumer Protection Law, Tennessee Consumer Protection Act, Virginia Consumer Protection

  Act of 1977, West Virginia Consumer Credit and Protection Act, and the Wisconsin Deceptive

  Trade Practices Act (Count Four), New Jersey Common Law Fraud against Defendants Sanofi and

  Novo Nordisk (Count Five), Indiana Common Law Fraud against Defendant Eli Lilly (Count Six),

  Common Law Unjust Enrichment against all Defendants (Count Seven), and equitable relief

  pursuant to 18 U.S.C. § 1964(a) (Count Three). (ECF No. 91.)

         On June 28, 2019 Defendants filed a Partial Motion to Dismiss the Second Amended


                                                    3
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 4 of 28 PageID: 32575




  Complaint (“Motion to Dismiss”) asserting Plaintiffs failed to state a RICO claim, failed to state a

  claim for equitable relief under RICO, and failed to state claims under all but two of the various

  state consumer protection laws. (ECF No. 97-1 at 6-36.) On August 12, 2019, Plaintiffs filed an

  Opposition to Defendants’ Partial Motion to Dismiss. (ECF No. 102.) On September 26, 2019,

  Defendants filed a Reply Brief to Plaintiffs’ Opposition. (ECF No. 105.)

                 B.      Factual Background 3

                         1.      Parties and Background

         MSP Recovery is a Delaware entity with its principal place of business in Coral Gables,

  Florida (ECF No. 91 ¶ 44), MSPA is a Florida entity with its principal place of business in Coral

  Gables, Florida (ECF No. 91 ¶ 45), and MAO-MSO is a Delaware entity with its principal place

  of business in Cresskill, New Jersey. (Id. ¶ 46). Plaintiffs have been assigned recovery rights for

  multiple Medicare Advantage plans, including various Medicare Advantage organizations

  (“MAOs”), health maintenance organizations (“HMOs”), and management service organizations

  (“MSOs”) (collectively, “Plaintiffs’ Assignors”). (Id.¶ 47.) Plaintiffs’ Assignors paid Medicare

  benefits on behalf of Medicare-eligible beneficiaries enrolled under the Medicare Advantage

  program. (ECF No. 91 ¶ 48.)

         Sanofi-Aventis is a Delaware limited liability company headquartered in Bridgewater,

  New Jersey. (Id. ¶ 49.) Sanofi-Aventis manufactures Apidra, a rapid-acting insulin, and Lantus, a



  3
    For the purpose of a motion to dismiss, the Court accepts the factual allegations in the complaint
  as true and draws all inferences in the light most favorable to the plaintiff. See Phillips v. City of
  Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). Furthermore, the Court also considers any “document
  integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig.,
  114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st
  Cir. 1996)).

                                                        4
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 5 of 28 PageID: 32576




  long-acting insulin. (Id.) Novo Nordisk is a Delaware corporation headquartered in Plainsboro,

  New Jersey. (Id. ¶ 50.) Novo Nordisk manufactures NovoLog, a rapid-acting insulin, and Levemir,

  a long-acting insulin. (Id.) Eli Lilly is an Indiana corporation headquartered in Indianapolis,

  Indiana. (Id. ¶ 51.) Eli Lilly produces the rapid-acting insulin Humalog and “markets, distributes,

  and sells its products throughout the state of New Jersey,” maintaining a registered agent in West

  Trenton, New Jersey. (Id.) The insulin medications at issue in this complaint are the above drugs

  along with Toujeo, Humulin R., and Humulin N. (the “Subject Insulins”). (Id. ¶ 3.)

          Approximately 30 million people in the United States suffer from diabetes. (Id.

  ¶ 1.) Diabetes is a condition in which the body does not properly process food for use as energy.

  (Id. ¶ 64.) People suffering from diabetes are unable to produce enough insulin, or cannot use

  insulin as effectively as necessary, and therefore have high levels of glucose in their blood stream

  which poses serious or fatal health risks. (Id. ¶¶ 66-67.) Plaintiffs’ Assignors have paid for over

  one million prescriptions of insulin in the past ten years. (Id. ¶ 70.)

          Since 2003, the cost of one vial of insulin or one box of five insulin pens has increased by

  more than 500%, grossly incommensurate with the rate of medical inflation. (Id. ¶ 72.) This has

  occurred “even in the face of supposed competition between manufacturers with similar drugs.”

  (Id. ¶ 73.)

                         2.      Medicare

          Plaintiffs are the assignees of Medicare Act Part C and/or Part D prescription drug coverage

  providers who provide benefits to thousands of beneficiaries. (Id. ¶ 78.) The Medicare Act consists

  of five parts, A through E. 42 U.S.C. § 1395 et seq. Medicare Parts A and B create and regulate

  traditional fee-for-service Medicare. 42 U.S.C. §§ 1395c-1395w. Medicare Part C outlines the


                                                         5
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 6 of 28 PageID: 32577




  Medicare Advantage Program and provides that Medicare beneficiaries may elect for private

  insurers to deliver their Medicare benefits to them, 42 U.S.C. §§ 1395w-21-29, whereas Medicare

  Part D provides for prescription drug coverage to Medicare beneficiaries, 42 U.S.C. §§ 1395x,

  1395y.

           Medicare does not directly offer prescription drug coverage to its beneficiaries. (Id. ¶ 85.)

  Instead, prescription drug coverage is an optional benefit provided by insurance companies and

  other private companies approved by the Centers for Medicare and Medicaid Services (“CMS”).

  (Id.) Medicare beneficiaries have two options for obtaining Part D prescription drug coverage: (1)

  through a Medicare Advantage Plan (“MA Plan”) that offers Part C benefits as well as prescription

  coverage; or through a separate Prescription Drug Plan. (Id. ¶ 86.) Plans that provide Part D

  coverage must “provide qualified prescription drug coverage” which includes “standard

  prescription drug coverage” or “alternative prescription drug coverage.” (Id. ¶ 88.) Additionally,

  Part D has an out-of-pocket expenditure limit of $5,100.00. (Id. ¶ 89.) Once a beneficiary has

  reached this limit, the MA Plan covers most of the remaining medication costs. (Id.) Some plans,

  however, may require a deductible to be met prior to paying for drug coverage, and during this

  time the beneficiary pays for all prescription costs. (Id. ¶ 90.)

           Once the deductible is met, the initial coverage period begins, and the beneficiary pays a

  portion of the drug’s cost while the MA Plan pays the remainder. (Id. ¶ 91.) Here, the beneficiary

  will have to pay either a copayment or coinsurance. (Id.) A copayment is a standard payment

  amount based on what tier the MA Plan places the drug in (e.g., $50 for brand-name Tier 1 drugs,

  $25 for brand-name Tier 2 drugs). (Id.) A coinsurance means the beneficiary will pay a percentage

  (e.g., 25%) of the drug’s total cost. (Id.)


                                                         6
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 7 of 28 PageID: 32578




           Most Part D plans have a coverage gap called the “Donut Hole,” where there is a temporary

  limit on what the plan will cover. (Id. ¶ 92.) As of 2019, the coverage gap begins after a beneficiary

  has spent $3,820 on prescriptions. (Id.) Once the gap begins, the beneficiary pays 25% of the price

  for brand name rugs and 37% of the price for generic drugs, while the MA plan pays the rest of

  the costs. (Id. ¶ 93.) However, the coverage gap ends once the MA plan and beneficiary have spent

  $5,100 on prescriptions. (Id. ¶ 95.) At this point the beneficiary will receive “catastrophic

  coverage,” and therefore will only pay their copayment or coinsurance amount for the rest of the

  year. (Id.)

                          3.     The Insulin Pricing Scheme

           Plaintiffs contend the prices Plaintiffs’ Assignors paid and continue to pay for Defendants’

  analog insulins are inflated because of Defendants’ “insulin pricing scheme” (“Insulin Pricing

  Scheme”). (Id. ¶ 96.) The alleged insulin pricing scheme causes third-party payers (“TPPs”) “to

  pay for both the drug and the undisclosed kickback to the PBMs 4.” (Id.) PBMs perform a variety

  of roles in the pharmaceutical supply chain. (Id. ¶ 17.) Namely, they contract with TPPs to: (1)

  develop and maintain drug formularies; (2) contract with pharmacies; (3) negotiate discounts and

  rebates with drug manufacturers; and (4) process and pay prescription drug claims. (Id.)

  Defendants have kept confidential the details of this scheme from Plaintiffs’ Assignors. (Id. ¶ 97.)

           The pharmaceutical supply chain in the United States consist of four major actors: drug

  manufacturers, wholesale distributors, pharmacies, and PBMs. (Id. ¶ 98.) Pharmaceuticals

  generally originate in manufacturing sites and are then transferred to wholesale distributors before




  4
      Pharmacy Benefit Managers.

                                                        7
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 8 of 28 PageID: 32579




  being transferred to retail or mail-order pharmacies, where they are subject to price negotiations

  and processed through management screens by PBMs. (Id. ¶ 99.) Thereafter, the drugs are

  dispensed by pharmacies where they are purchased by the beneficiaries. (Id.) PBMs are “pa[id] to

  administer [a TTP’s] drug programs,” which include developing the drug formulary. Id. ¶ 100.)

  TPPs provide copies of their PBMs’ formularies to providers, pharmacists, and patients in their

  network to aid prescribers’ adherence to the formularies. (Id. ¶ 104.)

         Formulary inclusion is critical to Defendants’ business, as it results in increased drug sales,

  including the Subject Insulins. (Id. ¶ 106.) Being included in a formulary and obtaining “favorable

  placement” within a formulary (“Tier-1 placement”) drives demand for that drug within the

  network of physicians, pharmacists, and participating plans. (Id. ¶ 105.) PBMs have contractual

  relationships with drug manufacturers, retail pharmacies, and wholesalers whereby they negotiate

  rebates and other fees and concessions. (Id. ¶ 108.) These relationships “allow PBMs to exert

  tremendous influence and control over which drugs are made available to health plans and

  ultimately the public.” (Id. ¶ 109.)

         PBMs generate revenue in three ways: (1) fees from TPPs for processing prescriptions and

  operating mail-order pharmacies, (2) transaction fees from TTPs on different operations required

  to manage cash flow between insurers and manufacturers, and (3) through rebates from

  pharmaceutical manufacturers such as Defendants. (Id. ¶ 117.) Therefore, PBMs have the greatest

  leverage to negotiate lower prices when two or more manufacturers make interchangeable prices.

  (Id. ¶ 118.) The rebate agreement would create an incentive for PBMs to negotiate lower net prices

  “if     operated       ethically       and      honestly.”       (Id.     ¶       120.)      Instead,

  “Defendants and PBMs discovered that they both benefit if . . . Defendants can raise their publicly


                                                       8
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 9 of 28 PageID: 32580




  reported List price, while maintaining nearly constant net prices.” (Id. ¶ 122.) This scheme allows

  PBMs to leverage formulary control in exchange for kickbacks, while also allowing Defendants

  to maintain or increase their profit margins while preserving preferred, Tier-1 formulary positions.

  (Id. ¶ 123.)

            Although Defendants have sold similar, interchangeable drugs for decades, the list prices

  of these drugs (“List Prices”) have continued to rise in tandem. (Id. ¶ 128.) This occurs because

  Defendants are not competing on price, but rather on higher rebates and fees paid to PBMs. (Id. ¶

  129.) This has caused the list price of insulin to rise while the net realized prices for Defendants

  has remained “relatively constant.” (ECF No. 91 ¶¶ 130-34.)

            When a PBM combines with a pharmacy, they lose the incentive to police against

  pharmaceutical company schemes to steer patients to more expensive analog drugs. (Id. ¶ 145.)

  The size of the rebates and other fees PBMs attract from drug companies is a “carefully guarded

  secret.” (Id. ¶ 143.) PBMs “depend on the lack of transparency to conduct their business” and resist

  “any requirement that they disclose the details of their agreements with drug manufacturers.” Id.

  ¶ 144.)

            On November 30, 2016, Novo Nordisk issued a press release explaining the rising price of

  insulin prices and their continually rising revenue, stating:

                   We hear from more and more people living with diabetes about the
                   challenges they face affording healthcare, including the medicines
                   we make . . . . News reports on drug prices have left the public with
                   an impression that companies like ours realize all the profits from
                   the “list price” increases we’ve made over the last decade. In other
                   words, a list price increase by XX percent leads to an automatic XX
                   percent profit for the drug maker. We believe that is misleading and
                   here’s why: As the manufacturer, we do set the “list price” and have
                   full accountability for those increases. However, after we set the list


                                                         9
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 10 of 28 PageID: 32581




                   price, we negotiate with the companies that actually pay for the
                   medicines, which we call payers. This is necessary in order for our
                   medicines to stay on their preferred drug list or formulary. The price
                   or profit we receive after rebates, fees and other price concessions
                   we provide to the payer is the “net price.” The net price more closely
                   reflects our actual profits.

   (Id. ¶ 151.)

           Additionally, in its 2016 annual report, Novo Nordisk admitted to the practice of

   exchanging rebates for preferential formulary placement, stating:

                   Increasingly, PBMs and health plans play a key role in negotiating
                   price concessions with drug manufacturers on behalf of private
                   payers for both the commercial and government channels and
                   determining the list of drugs covered in the health plan’s formulary.
                   Specifically, . . . Payer pressure to reduce the overall drug costs has
                   resulted in greater focus on negotiating higher rebates from drug
                   manufacturers. Private payers are increasingly keen to adopt narrow
                   formularies that exclude certain drugs, while securing increased
                   rebates from the preferred brand.

   (Id. ¶ 152.)

           Consequently, Novo Nordisk’s 2016 annual report announced contract negotiations for

   2017 with “higher than anticipated rebates purportedly necessary to obtain broader coverage for

   its products. (Id. ¶ 153.)

           Similarly, Eli Lilly and Sanofi-Aventis also admitted they raise their list prices on a quid

   pro quo basis in exchange for including their products on preferred drug formularies. (Id. ¶¶ 154-

   56.) Eli Lilly’s CEO explicitly conceded “higher rebates can be an incentive for a payer to stick

   with . . . essentially a higher-priced product.” (Id. ¶ 155.) Meanwhile, Sanofi-Aventis made a

   similar admission, with its CEO noting “increased rebates in the U.S. to secure favorable formula

   repositions for Lantus with key payers have kicked in since January 1, 2015” (Id. ¶ 156.) As such,



                                                         10
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 11 of 28 PageID: 32582




   Plaintiffs assert the Insulin Pricing Scheme benefits Defendants and PBMs at the expense of the

   public, including TPPs, MAOs, and the Medicare Trust Fund. (Id. ¶ 163.) Defendants’ scheme

   results in TPPs, including Plaintiffs’ Assignors, being saddled with increasing costs based on

   inflated prices with MA Plans being powerless in maximizing benefits for their beneficiaries prior

   to the donut hole. (Id. ¶ 164.)

           Defendants “deliberately and intentionally” published List Prices for the Subject Insulins

   that do not reflect the actual market prices of the drugs. (Id. ¶ 169.) Instead, the List Prices “are

   fabricated overstatements to create a net-to-List Price spread that Defendants market to PBMs in

   exchange for formulary status.” (Id.) Without the fraudulent scheme, Defendants would be forced

   to compete for favorable formulary placement by lowering prices. (Id.) Rather, Defendants

   “closely guard their pricing structures and insulin sales figures” such that they “ke[pt] the net prices

   offered to the PBMs a secret.” (Id. ¶ 170.) As a result of Defendants’ Insulin Pricing Scheme,

   Plaintiffs’ Assignors have overpaid for analog insulin for their beneficiaries, thereby depleting

   finite resources available to provide MA Plan benefits. (Id. ¶ 173.)

   II.     LEGAL STANDARDS

           A.      Rule 12(b)(6)

           In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

   district court is “required to accept as true all factual allegations in the complaint and draw all

   inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

   228. “[A] complaint attacked by a . . . motion to dismiss does not need detailed factual

   allegations.” Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007). However, the plaintiff’s “obligation

   to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,


                                                         11
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 12 of 28 PageID: 32583




   and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing Papasan v.

   Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal conclusion

   couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the factual

   allegations in the complaint are true, those “[f]actual allegations must be enough to raise a right

   to relief above the speculative level.” Twombly, 550 U.S. at 555.

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

   accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

   pleaded factual content allows the court to draw the reasonable inference that the defendant is

   liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege

   “more than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a

   ‘probability requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations”

   are not required, but “more than an unadorned, the defendant-harmed-me accusation” must be

   pled; it must include “factual enhancements” and not just conclusory statements or a recitation of

   the elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

          “Determining whether a complaint states a plausible claim for relief [is] . . . a context

   specific task that requires the reviewing court to draw on its judicial experience and common

   sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

   more than the mere possibility of misconduct, the complaint has alleged—but it has not

   ‘show[n]’— ‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

          While as a general rule, a court many not consider anything beyond the four corners of the

   complaint on a motion to dismiss pursuant to 12(b)(6), the Third Circuit has held “a court may


                                                        12
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 13 of 28 PageID: 32584




   consider certain narrowly defined types of material without converting the motion to dismiss [to

   one for summary judgment pursuant under Rule 56].” In re Rockefeller Ctr. Props. Sec. Litig.,

   184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “document integral to or

   explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d at

   1426.

           B.     Rule 9(b)

           Pursuant to Federal Rule of Civil Procedure 9(b), when alleging fraud, “a party must state

   with particularity the circumstances constituting fraud or mistake, although intent, knowledge, and

   other conditions of a person’s mind may be alleged generally.” In re Lipitor Antitrust Litig., 868

   F.3d 231, 249 (3d Cir. 2017) (citations omitted); see also U.S. ex rel. Moore & Co., P.A. v.

   Majestic Blue Fisheries, LLC, 812 F.3d 294, 307 (3d Cir. 2016) (holding that a “plaintiff alleging

   fraud must . . . support its allegations with all of the essential factual background that would

   accompany the first paragraph of any newspaper story – that is, the who, what, when, where and

   how of the events at issue”) (citations omitted). Accordingly, “a party must plead [its] claim with

   enough particularity to place defendants on notice of the ‘precise misconduct with which they are

   charged.’” United States ex rel. Petras v. Simparel, Inc., 857 F.3d 497, 502 (3d Cir. 2017) (quoting

   Lum v. Bank of Am., 361 F.3d 217, 223-24 (3d Cir. 2004), abrogated on other grounds by

   Twombly, 550 U.S. at 557.




                                                       13
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 14 of 28 PageID: 32585




   III.   DECISION

          A.      Standing of Unidentified Assignors

          Defendants contend Plaintiffs should not be able to assert claims on behalf of assignors not

   identified in the Second Amended Complaint. (ECF No. 97-1 at 15.) As such, Defendants argue

   Plaintiffs claims should be limited to the specific assignments identified in the Second Amended

   Complaint and other claims should not be allowed because Plaintiffs have not attached and added

   details about each assignment. (Id.) Plaintiffs, however, contend they are not required to allege

   specific details of each of its assignors and attach each assignment agreement to the Second

   Amended Complaint. (ECF No. 102 at 11.)

          This Court has already found Plaintiffs sufficiently pleaded claims of assignments to

   withstand Defendants’ Motion to Dismiss. (ECF No. 89 at 14.) Defendants, however, are not

   challenging the standing of the identified assignors. (See generally ECF No. 97-1 at 15-18.) They

   first contend allowing claims from unnamed assignors at this stage would lead to insufficient

   litigation. In so arguing, Defendants rely on Desai v. Sorin CRM USA, Inc., which states “a plaintiff

   must successfully plead a claim before obtaining discovery, and not the other way around.” 2013

   WL 163298, at *7 (D.N.J. Jan. 15, 2013). However, the claims dismissed in Desai were not based

   on a properly pleaded claim. Id. at *19. Because this Court has found Plaintiffs’ claims meet the

   minimum pleading standards, Defendants reliance on this case is inapposite.

          Additionally, Defendants have improperly relied on Animal Science Products, Inc. v. China

   Minmetals Corp., 34 F. Supp. 3d 465 (D.N.J. 2014). The standing question in that case did not

   involve Article III standing, and as such, those conclusions of law are inapplicable in this case.

          Finally, many other district courts across the country have not required plaintiffs to add


                                                        14
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 15 of 28 PageID: 32586




   detailed allegations at this stage to assert claims for all assignors. See, e.g., MSP Recovery, LLC v.

   Allstate Ins. Co., 835 F.3d 1351 (11th Cir. 2016); MSP Recovery Claims, Series LLC v. AIX

   Specialty Ins. Co., 2019 WL 2211092 (M.D. Fla. May 22, 2019); MSP Recovery Claims, Series

   LLC v. Farmers Ins. Exch., Nos. 17-02522, 17-02559 (C.D. Cal. August 13, 2018), MAO-MSO

   Recovery II v. State Farm Mut. Auto. Ins. Co., No. 17-01537, 2018 WL 3420796 (C.D. Ill. July

   13, 2018), MAO-MSO Recovery II, LLC v. Mercury Gen., Nos. 17-02525, 17-02556 (C.D. Cal.

   May 23, 2018), MAO-MSO Recovery II, LLC v. Infinity Prop. & Cas. Grp., No. 17-00513, 2018

   WL 1244498 (N.D. Ala. Mar. 9, 2018), MAO–MSO Recovery II, LLC v. Gov’t Emps. Ins. Co.

   (“GEICO”), Nos. 17–711, 17-964, 2018 WL 999920 (D. Md. Feb. 21, 2018). Accordingly,

   Defendants’ Motion to limit Plaintiffs’ claims to the three exemplar assignors alleged in the

   Second Amended Complaint is DENIED.

          B.      RICO Violation Claims

                  1.      RICO Damages Claims

          Defendants contend Plaintiffs’ RICO claims fail because this Court has already held the

   indirect purchaser rule precludes Plaintiffs from seeking damages under RICO. (ECF No. 97-1

   at 18.) Plaintiffs, however, argue the TPPs have standing to sue under RICO based on In re Avandia

   Mktg., 804 F.3d 633 (3d Cir. 2015). (ECF No. 102 at 23.)

          In its March 29, 2019 Opinion, this Court held the indirect purchaser rule precludes

   Plaintiffs from seeking damages under RICO. (ECF No. 89 at 32.) Additionally, this Court

   specifically rejected Plaintiffs’ application of Avandia, finding the case did not compel “the

   conclusion that Plaintiffs have standing because they suffered a direct injury, despite the fact that

   they were indirect purchasers.” (Id.) Further, this Court explained, “[u]nlike here, the Avandia


                                                        15
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 16 of 28 PageID: 32587




   plaintiffs were not seeking recourse pursuant to payments made to third parties based on allegedly

   fraudulent prices set by a manufacturer.” (Id. at 29.)

          Ultimately, Plaintiffs are requesting this Court reconsider its prior decision. Without a

   formal Motion for Reconsideration, this Court may not revisit its previous decision. See Perrotta

   v. LG Elecs. USA, Inc., 2013 WL 44446975, at *6 (D.N.J. Aug. 15, 2013) (“[W]hen a court decides

   upon a rule of law, that decision should continue to govern the same issues in subsequent stages

   in the same case.”); see also Surina v. S. River Bd. of Educ., 2019 WL 1916206, at *5 (D.N.J. Apr.

   30, 2019) (citing Pub. Interest Res. Grp. of N.J., Inc. v. Magnesium Elektron Inc., 123 F.3d 111,

   116 (3d Cir. 1997) (finding the “law of the case” doctrine “directs courts to refrain from re-

   deciding issues that were resolved earlier in the litigation”). Accordingly, the Defendants’ Motion

   to Dismiss Plaintiffs’ RICO claims is GRANTED.

                  2.      RICO Injunction

          Defendants contend Plaintiffs’ RICO claim for an injunction should be dismissed because

   RICO does not grant private plaintiffs a right of action for injunctive relief. (ECF No. 97-1 at 21.)

   Defendants also contend—and Plaintiffs agree—no court in this District has held that a private

   party has a right to equitable relief under RICO. (ECF No. 97-1 at 21 and ECF No. 102 at 25.)

          The Third Circuit has not directly addressed whether RICO allows for a private right of

   equitable relief. However, several Courts within this circuit have affirmatively held RICO does

   not establish a private right of equitable relief. See Curley v. Cumberland Farms Dairy, Inc., 728

   F. Supp. 1123, 1137 (D.N.J. 1989); see also Futterknecht v. Thurber, 2015 WL 4603010, at *4

   (D.N.J. July 30, 2015); Johnson Dev. Grp., Inc. v. Carpenters Local Union No. 1578, 728 F. Supp.

   1142, 1146 (D.N.J. 1990) (noting in dicta that RICO “makes no provision for private equitable


                                                        16
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 17 of 28 PageID: 32588




   relief”). These cases came to this conclusion by analyzing both the legislative history of RICO and

   the Department of Justice’s Manual. See, e.g. Futterknecht, 2015 WL 4603010, at *4.

          Despite this, Plaintiffs urge this Court to consider two opinions from this Circuit that

   demonstrate “the issue is not [as] clear cut as Defendants argue.” First, Plaintiffs cite Adamo v.

   Jones, No. 15-1073, 2016 WL 356031, at *12 (D.N.J. Jan. 29, 2016), which held it “is not clear

   whether injunctive or equitable relief is available.” Additionally, Plaintiffs cite Kaul v. Christie,

   appeal docketed, No. 16-2364, 2019 WL 943656, at *28 n.40 (D.N.J. Feb. 24, 2019), where, in a

   footnote Judge McNulty stated, “for the purposes of argument going forward, I assume that a

   plaintiff may obtain injunctive relief under RICO.” However, neither of these cases explicitly held

   a private party may obtain equitable relief under RICO. As such, this Court declines to stray from

   the weight of persuasive authority and holds that a private party may not seek equitable relief under

   RICO. Accordingly, Defendants’ Motion to Dismiss Plaintiffs’ request for injunctive relief under

   RICO is GRANTED.

          C.      State Law Claims

                  1.      Article III Standing

          Defendants contend all but two of Plaintiffs’ state law claims should be dismissed for lack

   of standing because the Second Amended Complaint does not allege the three named assignors

   reside in or were reimbursed for Defendants’ insulin in those states. (ECF No. 97-1 at 27.)

   Defendants cite this Court’s opinion in In re Insulin Pricing, which held “named plaintiffs in a

   class action ‘lack standing to bring claims on behalf of putative classes under laws of states where

   no named plaintiff is located and where no named plaintiff purchased the product at issue.’” In re

   Insulin Pricing Litig., No. 17-0699, 2019 U.S. Dist. LEXIS 25185, at *17 (D.N.J. Feb. 15, 2019).


                                                        17
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 18 of 28 PageID: 32589




          Plaintiffs argue they have standing to pursue their state law claims because data in Exhibit

   A—which is attached to the Second Amended Complaint—shows purchases and reimbursements

   for insulin including the state where the insulin was purchased. (ECF No. 102 at 34.) Additionally,

   Plaintiffs contend Defendants’ reliance on Insulin Pricing is inappropriate because Plaintiffs are

   bringing claims on behalf of themselves rather than a class. (Id. at 35.) The Court agrees.

   Defendants have not offered adequate reasoning why the class action case they cite is applicable

   here. Rather, they simply state, “[t]he fact that Insulin Pricing is a putative class action does not

   alter the applicability of its holding here.” (ECF No. 97-1 at 28.) In its March 29, 2019 Opinion,

   this Court found Plaintiffs alleged they suffered an injury in the form of increased insulin prices

   in each state for which they assert a violation of the applicable consumer protection law. (ECF No.

   89 at 33.) That remains the same. Exhibit A shows purchases and reimbursements for insulin in

   each state that Plaintiffs put forth a state law claim. Additionally, Plaintiffs properly claim they

   have suffered an injury-in-fact, ascertainable loss, and actual damages in the form of increased

   prices of the Subject Insulin for each state they mention in the Second Amended Complaint.

   Accordingly, Defendants’ Motion to Dismiss all but two of Plaintiffs’ state law claims for lack of

   Article III standing is DENIED.

                  2.      Third Party Payer Standing

          Defendants contend eight of Plaintiffs’ state law claims—Hawaii, Michigan, New York,

   Pennsylvania, Virginia, West Virginia, and Wisconsin—fail because Plaintiffs’ Assignors are not

   consumers. (ECF No. 97-1 at 30.) The specific state law claims will be discussed in turn.




                                                        18
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 19 of 28 PageID: 32590




                         i.      Hawaii

          Defendants contend Plaintiffs’ lack standing to pursue a claim under the Hawaii Unfair or

   Deceptive Acts and Practices statute (“Hawaii UDAP”). (ECF No. 97-1 at 31.) The Hawaii UDAP

   states “[n]o person other than a consumer, the attorney general, or the director of the office of

   consumer protection may bring an action based upon unfair or deceptive acts or practices declared

   unlawful by this section.” HAW. REV. STAT. § 480-2(d). Additionally, a “consumer” is defined as

   “a natural person who, primarily for personal, family, or household purposes, purchases . . . goods

   or services.” Id. § 480-1. Defendants contend Plaintiffs lack standing because they are not

   “consumers” under the statutory definition. (ECF No. 97-1 at 31.)

          There are two distinct causes of action under § 480-2(a) of the Hawaii UDAP: (1) claims

   alleging unfair methods of competition; and (2) claims alleging unfair or deceptive acts or

   practices. Kam Ctr. Specialty Corp v. LWC IV Corp., 2007 Haw. LEXIS 283, at *24 (Haw. 2007)

   (citing Haw. Med. Ass’n v. Haw. Med. Serv. Ass’n, Inc., 148 P.3d 1179, 1211 (Haw. 2006)).

   Further, “any person” may bring an action based on unfair methods of competition under § 480.

   Kam Ctr., 2007 Haw. LEXIS at *25. Under the Hawaii UDAP, a “person” includes “individuals,

   corporations, . . . limited liability companies, and incorporated and unincorporated associates,

   existing under or authorized by the laws of this State, or any other state.” HAW. REV. STAT.

   § 480-1. Therefore, while § 480-2 contains language limiting “deceptive acts or practices” claims

   to consumers, no such language exists for “unfair methods of competition” claims. Star Mkts., Ltd.

   v. Texaco, Inc., 945 F. Supp. 1344, 1346 (D. Haw. 1996). Because Plaintiffs are three limited

   liability companies, they are considered “persons” for the purposes of an unfair competition claim.

   (ECF No. 91 ¶¶ 45-47.) Therefore, because Plaintiffs claim, “Defendants engaged in unfair


                                                       19
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 20 of 28 PageID: 32591




   methods of competition,” they have standing to maintain an unfair competition claim under

   § 480-2 of the Hawaii UDAP.

                          ii.     Michigan

          Defendants contend Plaintiffs do not have standing to maintain a cause of action under the

   Michigan Consumer Protection Act (“MCPA”). (ECF No. 97-1 at 32.) The MCPA prohibits

   “[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct of trade or

   commerce,” and defines “trade or commerce” as “the conduct of a business providing goods,

   property, or service primarily for personal, family, or household purposes.” MICH. COMP. LAWS

   §§ 445.903(1), 445.902(1)(g). Therefore, “if an item is purchased primarily for business or

   commercial rather than personal purposes, the MCPA does not supply protection.” Zine v. Chrysler

   Corp., 600 N.W. 2d 384, 393 (Mich. Ct. App. 1999).

          Defendants argue Plaintiffs may not maintain a claim under the MCPA because Plaintiffs’

   Assignors purchased insulin primarily for business or commercial purposes. (ECF No. 97-1 at 33.)

   Plaintiffs, however, contend their assignors purchased insulin for their enrollees, who used it for a

   personal or household purpose. (ECF No. 102 at 38.) Insulin is a life-saving medication which is

   clearly used for personal, family, or household purposes. Accordingly, Plaintiffs may maintain a

   claim under the MCPA.

                          iii.    New York

          Defendants contend Plaintiffs do not have standing under the New York General Business

   Law (“NYGBL”) because Plaintiffs’ practices are not “consumer oriented.” (ECF No. 97-1 at 33.)

   Plaintiffs, however, contend analyzing the question of standing on this claim is premature at this

   stage. (ECF No. 102 at 38.)


                                                        20
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 21 of 28 PageID: 32592




          “[P]arties claiming the benefit of [NYGBL § 349] must, at the threshold, charge conduct

   that is consumer oriented.” Lake v. Ford Motor Co., 2019 U.S. Dist. LEXIS 143956, at *16

   (E.D.N.Y. Aug. 22, 2019) (citing N.Y. Univ. v. Continental Ins. Co., N.E.2d 283, 320 (N.Y. 1995)).

   An injury is not consumer oriented if it involves “business-to-business transactions.” ExxonMobil

   Inter-America v. Advanced Info. Eng’g Servs., 328 F. Supp. 2d 443, 448 (S.D.N.Y. 2004).

   Specifically, NYGBL § 349 does not give rise to claims arising from transactions “involving

   complex arrangements, knowledgeable and experienced parties and large sums of money.” Id.; see

   also N.Y. Univ. v. Cont’l Ins. Co., 662 N.E.2d 763, 770 (N.Y. 1995) (finding NYGBL inapplicable

   in a case involving complex insurance coverage where each side was knowledgeable and received

   expert representation and advice).

          Plaintiffs are three limited liability corporations and defendants are one limited liability

   corporation and two corporations. (ECF No. 91 ¶¶ 44-51.) Each party is a sophisticated business,

   and the transactions involved in the dispute are between other sophisticated businesses. Therefore,

   the transactions are not consumer oriented, ExxonMobil Inter-America, 328 F. Supp. 2d at 448,

   and Plaintiffs may not assert claims under NYGBL. See United Teamster Fund v. MagnaCare

   Admin. Servs., LLC, 39 F. Supp. 3d 461, 474 (S.D.N.Y. 2014) (dismissing a NYGBL claim where

   conduct concerned business to business transactions are parties were sophisticated). Accordingly,

   Plaintiffs NYGBL cause of action is dismissed.

                         iv.     Pennsylvania

          Defendants contend Plaintiffs may not assert a cause of action under the Pennsylvania

   Unfair Trade Practices and Consumer Protection Law (“UTPCPL”) because Plaintiffs’ Assignors

   are not consumers. (ECF No. 97-1 at 35.) Plaintiffs, however, argue the insulin was in fact


                                                       21
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 22 of 28 PageID: 32593




   purchased for their enrollees’ personal use. (ECF No. 102 at 40.)

          Under the UTPCPL, a plaintiff may bring a private action only if the plaintiff “purchase[d]

   . . . goods or services primarily for personal, family or household use.” 73 PA. CONS. STAT. ANN.

   § 201-9.2(a). The Third Circuit has held this requirement to restrict private actions to those brought

   by consumers. See Balderston v. Medtronic Sofamor Danek, Inc., 285 F.3d 238 (3d Cir. 2002).

   However, courts have held the requirement is satisfied when plaintiffs purchase goods on behalf

   of consumers who use the goods for personal or household use. See In re Actiq Sales & Mktg.

   Practices Litig., 790 F. Supp. 2d 313, 327 (E.D. Pa. 2011) (citing Am. Fed’n of State Cty. and

   Mun. Empls. v. Ortho-McNeil-Janssen Pharms., Inc., 2010 WL 891150, at *3-4 (E.D. Pa. Mar. 11,

   2010). Specifically, those courts have distinguished Balderston and held TPP plaintiffs had

   standing to bring UTPCPL claims against drug marketing and distribution defendants. Id. at *4.

   Because Plaintiffs’ Assignors purchased insulin on behalf of consumers who used it for personal

   use, Plaintiffs have standing to sue under the UTPCPL.

                          v.      Virginia

          Defendants contend Plaintiffs may not assert a claim under the Virginia Consumer

   Protection Act of 1977 (“VCPA”) because the relevant transactions in the claim are not within the

   scope of the VCPA. (ECF No. 97-1 at 35.)

          The VCPA only applies to acts in connection with a “consumer transaction,” which

   includes the sale of goods and services “for personal, family or household purposes.” VA. CODE

   ANN. § 59.1-198. Therefore, sales between merchants—or any sales not directly to a consumer—

   are not within the scope of the VCPA. See, e.g., Baker v. Elam, 883 F. Supp. 2d 576, 579 (E.D.

   Va. 2012) (finding merchant to merchant transactions to be outside the scope of the VCPA);


                                                        22
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 23 of 28 PageID: 32594




   Eubank v. Ford Motor Credit Co., 2000 WL 33595057, at *2 (Va. Cir. Ct. 2000) (same).

            Plaintiffs’ Assignors are not consumers under the VCPA. Additionally, notwithstanding

   the ultimate personal use of the insulin sold between Defendants and Plaintiffs’ assignors, the

   transaction at issue concerns two merchants. Accordingly, Plaintiffs may not maintain a cause of

   action under the VCPA.

                          vi.    West Virginia

            Defendants contend Plaintiffs may not assert a claim under the West Virginia Consumer

   Credit and Protection Act (“WVCCPA”) because Plaintiffs’ Assignors are not “natural persons”

   within the meaning of the WVCCPA. (ECF No. 97-1 at 37.) Plaintiffs do not dispute this.

            The WVCCPA creates a private cause of action for “any person who purchase or leases

   goods or services and thereby suffers an ascertainable loss.” W. VA CODE § 46A-6-106(a). Courts

   have held the statute applies only to natural persons and not business entities. See Any Occasion,

   LLC v. Florists’ Transworld Delivery, Inc., 2010 WL 359441, at *2 (N.D. W. Va. Sept. 13, 2010)

   (dismissing a WVCCPA claim where plaintiff was a limited liability corporation); see also Ballard

   v. Bank of Am., N.A., 2013 WL 5963068, at *9 (S.D. W. Va. Nov. 7, 2013) (holding that only

   consumers may maintain a cause of action under the WVCCPA), aff’d, 578 F. App’x 226 (4th Cir.

   2014).

            Plaintiffs do not dispute they are not “natural persons” within the meaning of the

   WVCCPA. Because Plaintiffs allege their assignors are various organizations and not natural

   persons, they may not bring a claim under the WVCCPA.




                                                      23
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 24 of 28 PageID: 32595




                          vii.   Wisconsin

          Defendants contend Plaintiffs are unable to maintain a claim under the Wisconsin

   Deceptive Trade Practices Act (“WDTPA”) because Plaintiffs’ Assignors are not members of “the

   public” under the WDTPA. (ECF No. 97-1 at 38.) Plaintiffs contend they have satisfied the

   elements to maintain a WDTPA claim because they allege there were “untrue, deceptive, or

   misleading representations to induce a financial transaction.” (ECF No. 102 at 41.)

          To state a claim under the WDTPA, a plaintiff must allege: (1) a defendant made a

   representation to the public with intent to induce an obligation; (2) the representation was untrue,

   deceptive, or misleading; and (3) the representation caused the plaintiff a pecuniary loss. K&S Tool

   & Die Corp. v. Perfection Mach. Sales, Inc., 732 N.W.2d 792, 798 (Wis. 2007). In this context, a

   plaintiff will by a member of “the public” unless a particular relationship exists between him and

   the defendant. Id. While this normally refers to a contractual relationship, a “particular

   relationship” can exist absent a contract where the plaintiff and defendant had an “ongoing

   relationship” to purchase goods. Uniek, Inc. v. Dollar Gen. Corp., 474 F. Supp. 2d 1034, 1039

   (W.D. Wis. 2007).

          Plaintiffs’ claims stem from an ongoing contractual relationship between Plaintiffs’

   Assignors and PBMs. (ECF No. 91 ¶¶ 18, 22, 37.) This, along with Plaintiffs’ failure to allege their

   assignors actually are members of the public, forecloses Plaintiffs’ ability to bring a claim under

   the WDTPA.




                                                       24
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 25 of 28 PageID: 32596




                  3.     Indirect Purchaser Rule

                         i.      Arizona

          Defendants contend Plaintiffs cannot maintain a claim under the Arizona Consumer Fraud

   Act (“ACFA”) because the claim is barred by the indirect purchaser rule. (ECF No. 97-1.)

   Plaintiffs, however, argue the ACFA does not expressly require a direct merchant-consumer

   transaction.

          Plaintiffs do not allege they are direct purchasers and readily admit they are multiple

   purchasers down the chain of commerce. (ECF No. 91 ¶¶ 98-113.) However, they contend the

   Arizona Supreme Court has held the AFCA “does not expressly require a direct merchant-

   consumer transaction.” Watts v. Medicis Pharmaceutical Corp., 365 P.3d 944, 953 (Ariz. 2016).

   In Watts, a plaintiff received—along with her prescription—documentation from defendant drug

   manufacturer which included “misrepresentations and omissions of material facts.” Id. at 947-48.

   The Arizona Supreme Court found that despite the absence of a direct merchant-consumer

   transaction, the documentation received directly from the drug manufacturer was closely related

   enough to state a claim under the AFCA. Id. at 953. Here, however, the link between Plaintiffs and

   Defendants’ alleged misrepresentations is too attenuated to comport with the holding of Watts. As

   this Court previously stated, “Plaintiffs never allege they are direct purchasers of insulin from

   Defendants and readily admit that they are multiple purchasers down the chain of commerce.”

   (ECF No. 89 at 37.) Additionally, Plaintiffs do not allege to have received information directly

   from Defendants in a manner similar to the documentation that plaintiff in Watts received.

   Therefore, Plaintiffs may not properly assert a cause of action under the AFCA.




                                                      25
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 26 of 28 PageID: 32597




                          ii.     Alaska

          Defendants contend Plaintiffs may not maintain a claim under the Alaska Unfair Trade

   Practices and Consumer Protection Act (“AUTPCPA”) because they lack standing under the

   indirect purchaser rule. (ECF No. 97-1 at 39.)

          As it stands, the Alaskan state courts have not specifically resolved the issue of whether

   indirect purchaser has standing to bring an action under the AUTPCA. See In re Dynamic Random-

   Access Memory Antitrust Litig., 516 F. Supp. 2d 1072, 1108 (N.D. Cal. 2007); see also In re

   Lidoderm Antitrust Litig., 103 F. Supp. 3d 1155, 1163 (N.D. Cal. 2015). Therefore, this Court

   declines to resolve a unique question of Alaska state law and will instead read the AUTCPA to

   deny indirect purchaser standing, as no court has affirmatively found to the contrary. Accordingly,

   Plaintiffs fail to state a claim and therefore the claim is dismissed.

                  4.      Indiana Common Law Claims

                          i.      Fraud

          Defendants contend Plaintiffs have not stated a claim for common law fraud under Indiana

   law because the misrepresentation was not made directly to Plaintiffs’ Assignors. (ECF No. 97-1

   at 40-41.) Plaintiffs argue they have properly plead a common law fraud claim because

   Defendants’ misrepresentations were public. (ECF No. 102 at 45.)

          To state a common law fraud claim in Indiana, a plaintiff must allege: (1) material

   misrepresentation of past or existing fact which (2) was untrue, (3) was made with knowledge of

   or in reckless ignorance of its falsity, (4) was made with intent to deceive, (5) was rightfully relied

   upon by the complaining party, and (6) proximately caused the injury or damage complained of.

   Kelsing v. Hubler Nissan Inc., 997 N.E. 2d 327, 335 (Ind. 2013). However, to proceed on a fraud


                                                         26
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 27 of 28 PageID: 32598




   claim, defendant must have made misrepresentations directly to the plaintiff. See Lycan v. Walters,

   904 F. Supp. 884, 897 (S.D. Ind. 1995) (dismissing an Indiana fraud claim because “[p]laintiffs

   cannot premise their fraud claim on statements that were not made to them”). Defendants

   contend—and Plaintiffs do not dispute—any misrepresentations they may have made were not

   made directly to Plaintiffs’ Assignors. (ECF No. 97-1 at 41.) Accordingly, Plaintiffs may not

   maintain a common law fraud claim under Indiana law.

                          ii.    Unjust Enrichment

          Defendants contend Plaintiffs fail to assert an unjust enrichment claim under Indiana law

   because Plaintiffs do not allege they expected payment. (ECF No. 97-1 at 42.)

          To state an unjust enrichment claim under Indiana law, a plaintiff must plead “(1) a benefit

   conferred upon another at the express or implied request of this other party; (2) allowing the other

   party to retain the benefit without restitution would be unjust; and (3) the plaintiff expected

   payment.” Woodruff v. Indiana Family & Soc. Servs. Admin. 964 N.E.2d 784, 791 (Ind. 2012).

   Plaintiffs do not allege their assignors expected payment. Failure to plead this element is fatal to

   an unjust enrichment claim. See, e.g. Reed v. Reid, 980 N.E.2d 277, 296 (Ind. 2012) (affirming

   rejection of an unjust enrichment claim where plaintiff did not allege he expected to be paid by

   defendants); Bayh v. Sonnenburg, 573 N.E.2d 398, 409 (Ind. 1991) (“Plaintiffs’ unjust enrichment

   claim fails because they lacked a subjective expectation of payment.”). Accordingly, Plaintiffs fail

   to plead an unjust enrichment claim under Indiana law.




                                                       27
Case 3:18-cv-02211-ZNQ-LHG Document 111 Filed 02/20/20 Page 28 of 28 PageID: 32599




   III.   CONCLUSION

          For the foregoing reasons, Defendants Motion to Dismiss the Second Amended Complaint

   for lack of Article III standing is DENIED; Defendants’ Motion to Dismiss Plaintiffs’ RICO

   claims is GRANTED; Defendants’ Motion to Dismiss Plaintiffs’ request for injunctive relief

   under RICO is GRANTED; Defendants’ Motion to Dismiss Plaintiffs’ state consumer protection

   law causes of action is GRANTED with respect to New York, Virginia, West Virginia, Wisconsin,

   Arizona, and Alaska law and DENIED with respect to Hawaii, Michigan, and Pennsylvania law;

   Defendants’ Motion to Dismiss Plaintiffs’ common law fraud claim is GRANTED; and

   Defendants’ Motion to Dismiss Plaintiffs’ unjust enrichment claim is GRANTED.


   Date: February 20, 2020                                  /s/ Brian R. Martinotti
                                                            HON. BRIAN R. MARTINOTTI
                                                            UNITED STATES DISTRICT JUDGE




                                                   28
